Citation Nr: 1739714	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  17-20 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE
Whether a timely substantive appeal was filed as to the August 2013 rating decision, which denied service connection for right ear hearing loss and an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969.  Service in the Republic of Vietnam is indicated by the record.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

VA received the Veteran's substantive appeal in September 2016, which was greater than 60 days from the mailing of the statement of the case (SOC) in March 2016 and not within the remainder of the one-year period from the mailing of notification of the August 2013 rating decision, which denied the Veteran's claims of entitlement to service connection for right ear hearing loss and an acquired psychiatric disorder to include PTSD.


CONCLUSION OF LAW

The appeal of an August 2013 rating decision that denied service connection for right ear hearing loss and an acquired psychiatric disorder to include PTSD was not timely received.  38 U.S.C.A. §§ 5104, 7105 (West 2014); 38 U.S.C.A. §§ 3.103, 3.156, 19.32, 20.200, 20.300, 20.302, 20.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue decided herein, the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply, as the relevant facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the timeliness requirements for filing of a substantive appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive).

An appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

38 C.F.R. § 20.202 states that a substantive appeal consists of a properly completed Form 9 or correspondence containing the necessary information, indicating that these are alternative criteria for meeting the requirements for filing a valid substantive appeal.  The 'necessary information' consists of specific arguments relating to errors of facts or law made by the AOJ in reaching the determination being appealed, and the arguments made are to be construed liberally.  Id.; see also Ortiz v. Shinseki, 23 Vet. App. 353, 357 (2010) (substantive appeal statute places burden on claimant to expand upon initial disagreement with RO decision by setting forth, however inartfully, a particular theory of error for the Board to decide).  Id. at 360 (upholding Board's finding of lack of valid substantive appeal where communication did not indicate why the denial of the claim might be erroneous, dispute any finding of fact made by the RO decision, include even the vaguest outline of error for the Board to address, or reference any argument made in prior correspondence during the claim).

The substantive appeal must be filed with the VA office from which an appellant received notice of the determination being appealed.  See 38 C.F.R. § 20.300 (2016).  An appellant must file the substantive appeal within 60 days from the date the statement of the case is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

The period for filing a substantive appeal may be extended for good cause.  The request for such an extension must be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal or the response to the supplemental statement of the case.  38 C.F.R. § 20.303.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.  Ordinarily, if an appellant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he is statutorily barred from appealing the RO decision.  38 U.S.C.A. §§ 7105(a), (d)(3), 7108.

In this matter, the RO denied entitlement to service connection for right ear hearing loss and an acquired psychiatric disorder to include PTSD in an August 2013 rating decision.  The Veteran was notified of this decision and of his appellate rights by letter dated in August 2013.  He submitted a timely NOD in August 2014.  A SOC was issued in March 2016 with a copy mailed to the Veteran's attorney.  In August 2016, the AOJ provided an additional copy of all decisional documents in the case to the Veteran's attorney at a different address.  A substantive appeal, via a VA Form 9, was received from the Veteran's attorney in September 2016.

Therefore, the substantive appeal was received over six months after the issuance of the March 2016 SOC.  As it was not received within 60 days of the SOC, it is not timely.  See 38 C.F.R. § 20.204.  The substantive appeal is also not timely as to the August 2013 rating decision, as it was received in excess of twelve months after the mailing of that decision.  Therefore, the August 2013 rating decision denying entitlement to right ear hearing loss and an acquired psychiatric disorder to include PTSD became final.  38 U.S.C.A. § 7105.

Initially, neither the Veteran nor his attorney has contended that the SOC was not properly furnished to the Veteran.  Rather, the Veteran's attorney asserts that, because the March 2016 SOC was sent to his previous mailing address, and was not sent to his current address until August 2016, the time for filing the Veteran's substantive appeal should be extended.  See, e.g., NOD dated November 2016.  To this end, 38 C.F.R. § 19.30 instructs that the SOC will be forwarded to the appellant at the latest address of record and a separate copy provided to his or her representative (if any).

Significantly, the Veteran's attorney has not indicated that he provided his updated mailing address to VA prior to August 2016.  The record indicates that the SOC was properly mailed to the Veteran's attorney at his address of record.  It is the responsibility of the Veteran and his attorney to provide VA with current mailing addresses.  See 38 C.F.R. § 3.1(q) (2016).  The fact that the Veteran's attorney failed to provide VA with his updated mailing address prior to August 2016 does not render the March 2016 notification improper or toll the appellate period.

Moreover, there is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2016).  There is no such clear evidence to rebut the presumption of notification in this case.  The Board acknowledges the argument of the Veteran's attorney that he did not receive the March 2016 SOC prior to August 2016.  However, such an assertion is insufficient to rebut the presumption of regularity where there is no indication that a notice was returned as undeliverable.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995) (citing Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994)).

As the substantive appeal was not received within 60 days from the date the RO mailed the SOC to the Veteran and his attorney, or within the remainder of the one-year period from the August 2013 date of mailing of the rating decision, the Board finds that the substantive appeal was untimely received.  In addition, there is no other basis for reconsideration of the claims; as such the instant appeal must be denied.

The Board recognizes that the actions of the RO or the Board may constitute waiver of the untimeliness of a VA Form 9.  Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  This usually occurs when the RO or the Board continues to process a claim notwithstanding the untimeliness of the form.  In this matter, after receiving the untimely September 2016 substantive appeal from the Veteran, the RO sent an October 2016 letter to the Veteran explaining its determination that the substantive appeal was not timely and informing him that he could appeal the decision that his substantive appeal was not timely filed.  As a result, the Board finds that VA has not waived the timeliness of the Veteran's substantive appeal.

Accordingly, the Board concludes that a timely substantive appeal of the August 2013 rating decision was not received.  Therefore, the Board must find that the Veteran did not perfect a timely appeal, and the appeal must be dismissed.


ORDER

The substantive appeal of an August 2013 rating decision, which denied service connection for an acquired psychiatric disorder to include PTSD and right ear hearing loss, was not timely received




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


